Citation Nr: 0925603	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.

The Board observes that the February 2005 rating decision 
granted service connection for tinnitus and assigned a 10 
percent disability rating, effective November 29, 2004; 
granted service connection for chronic coccydynia, residual 
of coccyx fracture, and assigned a 0 percent disability 
rating, effective June 29, 2004; and denied service 
connection for left shoulder disability, right shoulder 
disability, and skin rash.  The Veteran's October 2005 notice 
of disagreement included the effective date and disability 
rating assigned to his service-connected tinnitus, as well as 
the denial of entitlement to service connection for left 
shoulder disability, right shoulder disability, and skin 
rash.  Thereafter, an October 2008 rating decision granted 
entitlement to service connection for the Veteran's right 
shoulder disability and skin rash.  Thus, those issues are 
not currently in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that in September 2008, the Veteran submitted 
a Statement in Support of the Claim (VA Form 21-4138) in 
which he stated that he was withdrawing his claims for an 
earlier effective date and higher disability rating assigned 
to his service-connected tinnitus.  The Board observes that 
the Appellant's Brief, submitted in June 2009, contends that 
the issue of an earlier effective date is still on appeal; 
however, the Board finds that the Veteran's September 2008 
statement constituted a withdrawal of his claims pertaining 
to tinnitus.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 
C.F.R. § 20.204 (2008).

Although the Veteran initially requested an RO hearing in 
March 2006, he subsequently withdrew his request and instead 
requested an informal RO conference.  The informal RO 
conference was held in September 2008.

In addition, although on the Veteran's VA Form 9, received by 
VA in March 2006, the Veteran requested a Board hearing, he 
later withdrew his request through a VA Form 21-4138, 
received in September 2008.  The Board observes that the 
Appellant's Brief, submitted in June 2009, contends that the 
Veteran has not been afforded due process because he 
requested a Board hearing which has not occurred; however, 
the Board finds that the Veteran's September 2008 statement 
constituted a withdrawal of his request for a Board hearing.  
38 C.F.R. § 20.704(e) (2008).

The Board further observes that the Veteran's VA Form 9 (with 
attached sheet) appears to also be an informal claim for an 
increased rating for his service-connected chronic 
coccydynia, residuals of coccyx fracture.  The Board notes 
that the RO considered this document to be an untimely notice 
of disagreement and notified the Veteran of the decision in 
August 2008.  However, the Board believes that the 
correspondence may be liberally construed as a new claim for 
an increased rating.  The RO has not issued a rating decision 
regarding this specific claim.  This matter is referred to 
the RO for clarification and any necessary action.


FINDING OF FACT

The Veteran's has no current medical diagnosis of a left 
shoulder disability.


CONCLUSION OF LAW

The Veteran's claimed left shoulder disability was neither 
incurred in nor aggravated by active duty service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2004.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The Veteran was not provided 
with notice of the types of evidence necessary to establish 
the initial rating and effective date.  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
notes that the examiner did not diagnose the Veteran with any 
left shoulder disability; therefore, the examiner did not 
address the nature and etiology of the Veteran's claimed left 
shoulder disability.  The examination report is thorough and 
contains sufficient information to decide the issue on 
appeal.  Thus, the Board finds that further examination is 
not necessary.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.



Laws and Regulations

The Veteran is seeking entitlement to service connection for 
left shoulder disability, and contends that his disability 
began during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant 
can demonstrate: (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Factual Background

During the Veteran's service entrance examination in July 
1978, he expressly denied shoulder trouble of any sort and 
the examiner evaluated the Veteran's shoulder as clinically 
normal.  The examiner ultimately found the Veteran qualified 
for induction.

Service treatment records show that the Veteran was only seen 
on one occasion, in April 1981, for his left shoulder.  
During this visit, the Veteran was assessed as having a left 
shoulder contusion, treated with a sling for his left 
shoulder, and placed on physical profile.  The profile 
included light duty for one week.  Service treatment records 
for the Veteran's remaining time in active duty document 
treatment for various other complaints, but there was no 
reference to any ongoing left shoulder problems.

In March 1983, the Veteran described his present health as 
"good" on his Report of Medical History and expressly 
denied ever having had a painful or "trick" shoulder.  The 
Veteran further denied that he had an illness or injury other 
than those already noted.  The Veteran's shoulder was 
clinically evaluated as normal during his military separation 
examination.

A VA treatment record from September 1994 states that Veteran 
was experiencing pain in his right shoulder; however, this 
record does not mention the left shoulder.

In March 2006, the Veteran submitted a VA Form 9 (with an 
attached sheet) and stated that he was never given a VA 
examination to determine the nature and etiology of his 
current claimed bilateral shoulder disability, but 
specifically stated that only his right shoulder bothers him.  
The Veteran also stated that he believed it would be fair if 
he received a disability rating of 10 percent for his claimed 
bilateral shoulder condition.

The Veteran was afforded a VA fee basis examination in 
September 2008.  The examiner evaluated the Veteran's left 
shoulder even though the examination report focused on the 
Veteran's other claimed disabilities.  The examiner did not 
note that the Veteran reported left shoulder pain.  The 
Veteran's left shoulder showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding 
of movement.  The Veteran's test results for range of motion 
of his left shoulder were: flexion to 180 degrees, abduction 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  The Veteran's left shoulder joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The examiner did not diagnose the Veteran 
with a left shoulder disability.

Analysis

Although the service treatment records document that the 
Veteran received medical treatment for his left shoulder one 
time during service, in April 1981, he did not report any 
recurrent left shoulder disability during his military 
separation examination, and the medical examiner evaluated 
his left shoulder as clinically normal during the separation 
examination.  The Veteran did not evidence a left shoulder 
disability by the time of his discharge.

Although the Veteran attempts to link the current left 
shoulder disability to service, as a layperson, he is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  Accordingly, the lay statements as to 
etiology are entitled to no probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  To the extent the 
Veteran intends to suggest that he has had left shoulder 
disability since service, the Board finds this account to be 
inconsistent with the other evidence of record.  The Board 
notes that the Veteran specifically stated with his VA Form 9 
that only his right shoulder bothers him.  The Board also 
notes that a VA treatment record dated in September 1994 
documents treatment for right shoulder pain, but is silent 
for any mention of left shoulder complaints.  Furthermore, no 
current left shoulder disability was diagnosed during the 
September 2008 VA fee basis examination.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that service connection may not be granted 
unless a current disability exists); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Veteran's post-
service treatment records are silent as to complaints, 
treatment, or diagnosis of a left shoulder disability.  
Therefore, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.

In sum, there is no competent post-service evidence of a 
current left shoulder disability, and no competent evidence 
linking a left shoulder disability to service.  In view of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for left shoulder disability.  Service 
connection for left shoulder disability is not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


